DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 of claim 1 recites “the ultrasound probe form one channel data.” It appears that “form” should be “from.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-11, 13, 15-17, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5, 7, 9-11, 13, 15-17, 20-22, 24, and 26 recite “image enhancement coefficient.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and these terms are well-known in the art. Please clarify or amend the claim to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 recites “one channel data” in line 6. It is unclear whether this is the “contrast enhanced channel data” or a different channel data. Please clarify or amend the claim to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claim 27 is rejected using similar reasoning as corresponding claim 1.
Claim 1 recites “multiple channel data in line 8. It is unclear whether this is the “contrast enhanced channel data,” “one channel data,” a different channel data, or a combination of the aforementioned channel data. Please clarify or amend the claim to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claims 10 and 13 are rejected using similar reasoning as corresponding claim 1.
Claim 5 recites the limitation "the same location point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a coherent compound” in line 6. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and these terms are well-known in the art. Please clarify or amend the claim to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 10 recites “when transmitting in each angle, multiple elements of the ultrasound probe are configured to receive the ultrasound echo signals corresponding to such angle to obtain multiple channel data corresponding to such angle, thereby forming one contrast enhanced channel data group corresponding to one location point in the examined biological tissue in such angle; and performing the weighting processing on the image enhancement coefficient and the beam-formed data to obtain the weighted image data and performing the coherent compound processing on the weighted image data to obtain the contrast enhanced image data comprises: obtaining the image enhancement coefficient and the beam-formed data corresponding to one location point in one angle according to one contrast enhanced channel data group corresponding to such one location point in such one angle, performing the weighting processing on the image enhancement coefficient and the beam-formed data corresponding to such one location point in such one angle to obtain the weighted image data corresponding to such one location point in such one angle.” It is unclear if “such angle” is referring to “each angle” or another angle. The same reasoning applies to “such one location point” and “such one angle.” Claims 13, 20, and 26 are rejected using similar reasoning as corresponding claim 10.
Claim 22 recites the limitation "the same contrast enhanced channel data group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484